Citation Nr: 0005106	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-453 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from January 1970 to September 
1971.  According to his DD Form 214, he had no foreign or sea 
service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Los Angeles, California.

The RO, in a rating decision dated in April 1996, denied the 
veteran's claim of entitlement to non-service connected 
pension.  The veteran did not appeal and that decision became 
final.  38 C.F.R. 20.302(a) (1999).  


FINDING OF FACT

1.  The veteran did not serve in Vietnam and his accounts of 
such service are incredible; service records establish that 
he had no foreign or sea service.

2.  The existing record contains no competent diagnosis of 
PTSD.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service from January 1970 to September 
1971.  Service records reflect that he had no foreign or sea 
service and that his military occupational specialty was 
cook.  He was awarded the National Defense Service Medal.

The service medical records reflect no complaints or findings 
of psychiatric problems.  The separation examination report, 
completed in August 1971, shows no psychiatric complaints or 
diagnoses, and the veteran's mental status was noted to be 
normal.  

A reenlistment medical examination report, dated in December 
1971, shows that the veteran's mental status was normal and 
on the accompanying report of medical history the veteran 
denied having trouble sleeping, depression, excessive worry, 
and loss of memory or nervous trouble.  His service record 
reflects that he served in the Hawaii National Guard from 
January 1972 to January 1973. 

In a claim filed in August 1995 the veteran reported mental 
problems dating back to 1981.  

A VA mental disorders examination report, dated in October 
1995, indicates that the veteran's chief complaint was of 
alcohol and drug use, with severe substance abuse problems 
since his teens.  He reported symptoms including insomnia, 
violent nightmares, fighting, distrust of people, avoidance 
of crowds and isolation.  In regard to his military history, 
it was noted that he was supposed to have been sent to 
Vietnam "but instead" was discharged after two years.  He 
then enlisted in the National Guard but reported that due to 
drug use, depression and drinking he was kicked out because 
he was not performing his duties.  Following a mental status 
examination, the diagnoses were polysubstance abuse 
dependence and drug induced psychosis.  Axis IV stressors 
were severe due to finances and not having custody of his 
children.  

In a VA examination report for PTSD, dated in October 1995, 
the veteran reported that he was shipped to Vietnam in July 
1970 where he served as a cook and then was in the Infantry 
and was made a point man.  The veteran recounted painful 
memories of witnessing friends being killed and bodies being 
burned, and of stacking and tagging coffins while in Vietnam.  
Results of psychological testing were determined to be of 
little value in that the veteran's approach to testing was 
marked with inconsistency, overreporting of symptoms, and a 
general "yea-saying".  The results were not significantly 
altered with readministration of an audio version of the test 
in November 1995.  The examiner reported that it was possible 
that the veteran suffered from a wide ranging, unvariegated 
level of distress, which provoked him to endorse a broad 
array of psychopathology.  The examiner opined that "while 
he seems to have some PTSD symptoms, what predominates the 
clinical picture is an agitated depression in an underlying 
personality disorder with antisocial and paranoid features.  
The pertinent diagnoses were major depression, severe; 
personality disorder, not otherwise specified with antisocial 
and paranoid features; and combat exposure during the Vietnam 
War.

In a request for a general medical examination of the 
veteran, dated in September 1995, the RO indicated that the 
veteran "also claims [PTSD]".  In a VA general medical 
examination report, dated in October 1995, the examiner 
stated that the veteran "has been diagnosed as having 
[PTSD]".  The C-file was not reviewed. 

In a statement in support of his PTSD claim, dated in January 
1996, the veteran reported the following stressful events:

1. Trauma, stress and fear when drafted in June 1969;
2. Fear of dying in combat in Vietnam 
3. Being yelled at in boot camp in October 1969; and
4. While the veteran was working at a hospital in Texas 
and on standby to go to Vietnam, seeing the wounded who 
were in pain and screaming upon returning from Vietnam. 

In a statement of accredited representation dated October 
1996, the veteran's representative stated that there is no 
record of the veteran having served in Vietnam.  Further, the 
representative, in a statement dated May 1999, acknowledged 
that there was no diagnosis of PTSD of record.  

At a personal hearing held in July 1998, the veteran's 
representative identified a November 1995 psychological 
evaluation report from the VA medical center at Long Beach, 
which was not of record.  The veteran's wife testified that 
that the veteran told her he had been stationed in Vietnam.  
The veteran testified that he receives outpatient treatment 
at the VA medical center in Long Beach for his psychiatric 
condition and that shortly after separation for service he 
went to a hospital but that filling out the paper work made 
him mad and he left the hospital before seeking treatment.  
Additionally, the veteran testified that a psychiatric 
examination report was prepared sometime in 1996 by the 
Pelican Medical Group, in connection with his application for 
SSI benefits.  Transcript. 

Outpatient treatment records from October 1995 to December 
1996 from the VA Medical Center in Long Beach, indicate 
impressions/diagnoses of borderline personality disorder, 
generalized anxiety disorder not otherwise specified, rule 
out psychosis not otherwise specified, and schizophrenia.  

In a letter dated July 1998, VA requested medical records 
from the Pelican Medical Group pertaining to the veteran.  
Subsequently, the RO notified the veteran by letter dated 
December 1998, that the records had not been received and 
suggested that the veteran provide the records.  




Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).  Under 38 C.F.R. § 
3.304(f) (1999), a well-grounded claim for service connection 
for PTSD requires the presence of three elements: medical 
evidence of a current disability; lay evidence (presumed to 
be credible for these purposes) of an in-service stressor, 
which in a PTSD case is the equivalent of in-service 
incurrence or aggravation; and medical evidence of a nexus 
between service and the current PTSD.  Gaines v. West, 11 
Vet. App. 353, 357 (1998); see also Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).  


Analysis

The threshold question to be answered in this appeal is 
whether the veteran has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  In 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the Court 
of Appeals for Veterans Claims held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For the purpose of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion." King v. 
Brown, 5 Vet. App. 19, 21 (1993).  In pursuit of his claim 
for service connection for PTSD the veteran told VA examiners 
that he served in Vietnam and went into considerable detail 
describing his purported Vietnam stressors.  This story 
apparently was told for the purpose of obtaining a Vietnam-
related PTSD diagnosis and benefits from the VA.  However, 
the veteran's account of having been stationed in Vietnam is 
inherently incredible, since his service records show that he 
served only in the United States.  Thus, his allegations of 
Vietnam service/stressors need not be accepted, even for the 
purpose of determining whether the claim is well grounded.  

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  Absent proof of a 
present disability there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  In this case, while the veteran has been 
diagnosed with a variety of mental disorders, the claims 
folder is negative for a diagnosis of PTSD, as conceded by 
the veteran's representative.  In fact, while the VA 
psychologist noted in the October 1995 report that the 
veteran had some PTSD symptoms, the diagnosis was a 
personality disorder.  Further, although the VA general 
medical examiner noted in October 1995 that the veteran had 
been diagnosed with PTSD, this statement was not based on a 
review of the medical records but instead on the veteran's 
reported history.  The only evidence of record in support of 
the veteran's claim that he has PTSD is his own statement; 
however, he is not competent to render a diagnosis of PTSD.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As there is 
no current medical diagnosis of PTSD, the claim for service 
connection for PTSD is not well grounded.

In sum, there is no competent evidence of service-related 
PTSD.  The first evidence of any psychiatric disorder is many 
years after service, and there is no evidence or opinion 
linking such to service.  

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 
1991), even where his claims appear to be not well- grounded, 
where a veteran has identified the existence of evidence that 
could plausibly well-ground the claim.  See generally, 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); and Robinette v. 
Brown, 8 Vet. App. 69 (1995), as modified in this context by 
Epps v. Brown, 9 Vet. App. 341 344 (1996).  Although the 
veteran argues that he was treated at a private clinic 
sometime in April 1996, that facility did not respond to a 
request for documents and the veteran was notified by letter 
dated in December 1998 that he should provide the records.  
Further, additional medical records requested from the VA 
medical center in Long Beach do not contain a report dated 
November 1995 or provide evidence favorable to the claim.  
Moreover, the veteran does not allege that the additional 
records he has identified would contain a diagnosis of PTSD.



ORDER

Service connection for PTSD is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

